       Case 1:19-cv-01774-VEC-SLC Document 146 Filed 04/01/21 Page 1 of 2
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 4/1/2021
 -------------------------------------------------------------- X
 RODGER JENKINS and GREGORY JONES                               :
                                                                :
                                              Plaintiffs,       :
                                                                :
                            -against-                           : 19-CV-1774 (VEC)
                                                                :
                                                                :     ORDER
 XPRESSPA GROUP, INC.,                                          :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       WHEREAS the parties are tentatively scheduled to appear before the Court for a bench

trial in May 2021;

       WHEREAS as of March 17, 2021, the parties’ motions in limine are fully briefed; and

       WHEREAS on March 22, 2021, the parties jointly notified the Court that its decision on

one of Defendant’s motions in limine may help facilitate a settlement in advance of trial, Dkt.

142

       IT IS HEREBY ORDERED that oral argument on the parties’ motions in limine is

scheduled for April 9, 2021, at 2:30 p.m. Oral argument will be conducted via Zoom video

conference. Chambers will email the parties with further information on how to access the video

conference and will post a subsequent order providing a public dial-in.

       IT IS FURTHER ORDERED that the parties must be prepared to discuss why their

arguments, including those invoking judicial estoppel, are appropriate for disposition on a

motion in limine. See, e.g., Audio Technica U.S., Inc. v. United States, 963 F.3d 569, 575 (6th

Cir. 2020) (“[I]t was improper for the district court to consider judicial estoppel within the

context of a motion in limine. Rather than addressing the admissibility of certain pieces or types
       Case 1:19-cv-01774-VEC-SLC Document 146 Filed 04/01/21 Page 2 of 2




of evidence, [plaintiff’s] motion asked the court to bar the jury from hearing one side’s

argument, essentially granting them judgment as a matter of law on that point. Such non-

evidentiary legal issues must be decided in the context of a motion for summary judgment . . .

.”).



SO ORDERED.
                                                           ___
                                                            ____________
                                                            __          ____________
                                                          ________________________ _ __
Date: April 1, 2021                                                      CAPRON
                                                            VALERIE CAPRONI       NI
      New York, New York                                   United States District Judge




                                                 2
